Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9829727 B2.  This reference is related to US 2017/0045762 A1 which was cited in an information disclosure statement.
Claim 1:  '727 discloses an optical device comprising: 
a first electro-optical member (fig. 5A) having two convex portions 502a / 502b spaced from 5each other by a recessed portion (space between 502a / 502b) and a connecting portion arranged under the recessed portion to connect the two convex portions, the first electro-optical member exhibiting an electro-optical effect (layer 305 is made of silicon, which has an electro-optical effect); and 
a second electro-optical member 312 having a recessed portion member arranged within the recessed portion, the second electro-optical member 10exhibiting an electro-optical effect (layer 312 is an electro-optic polymer), wherein

the refractive index of the first electro-optical member is higher than the refractive index of the second electro-optical member (Si has a refractive index of about 3.5, and electro-optic polymer has a refractive index of about 1.5 according to the instant specification), and
15during application of an electric field, light to be transmitted is applied to the recessed portion member.  
Claim 3:  The second electro-optical member 312 is electro-optical polymer.  
Claim 4:  The25 second electro-optical member 312 further has an upper member arranged over the convex portions.
Claim 5:  The first electro-optical member has lateral regions spaced from the 30recessed portion by the convex portions (one region to the left of 502a and one region to the right of 502b as shown in fig. 5A).  
Claim 7:  The lateral regions are lower than the convex portions.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0313579 A1.
Claim 1:  '579 discloses an optical device comprising: 
a first electro-optical member 52 (fig. 7) having two convex portions 52a / 52b spaced from 5each other by a recessed portion (space between 52a / 52b) and a connecting portion arranged under the recessed portion to connect the two convex 52 corresponds to core layer 11 of earlier embodiments, which is most preferably made from lithium niobate or lithium tantalate as described in [0037]-[0038]); and
a second electro-optical member 13 having a recessed portion member arranged within the recessed portion, the second electro-optical member 10exhibiting an electro-optical effect ([0039]-[0040]), wherein 
the permittivity of the first electro-optical member is higher than the permittivity of the second electro-optical member (lithium niobate and lithium tantalate have a permittivity of about 30-40; also [0077] states that the core layer 11 has a higher permittivity than the clad layers 12/13), 
the refractive index of the first electro-optical member is higher than the refractive index of the second electro-optical member (abstract, [0020], [0061], claim 1), and 
15during application of an electric field, light to be transmitted is applied to the recessed portion member.  
Claim 2:  The first electro-optical member is ferroelectric (lithium niobate and lithium tantalate are each ferroelectric).
Claim 3:  The second electro-optical member is electro-optical polymer ([0049]-[0059], [0077]).  
Claim 4:  The 25second electro-optical member 13 further has an upper member arranged over the convex portions.
Claim 5:  The first electro-optical member has lateral regions spaced from the 30recessed portion by the convex portions (one region to the left of 52a and one region to the right of 52b as shown in fig. 7).  
.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9829727 B2 (applied above) in view of 2010/0021124 A1 (already of record via IDS).
'727 does not disclose that the12FADT1801PCT lateral regions are photonic crystal.  '124 discloses a similar device in which the lateral regions 24a (fig. 4c) or 34a/34b (fig. 5c) are photonic crystals.  According to '124 [0076] this minimizes leakage of optical power into or through the lateral regions.  A skilled person familiar with '727 would reasonably have been aware of '124 since '727 cites the '124 reference.  Such a person could have 

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874